DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed February 18th 2021, claims 1-11 are pending for examination with a December 23rd 2020 priority date under 35 USC §119(e).

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “a meaningful pattern” that is not described in the Specification of the present invention. What constitutes a “meaningful” pattern is unknown.

The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
Claim 11 recites “a meaningful pattern” that is unclear. It is unclear what are the criteria for a “meaningful” pattern since no description given in the Specification of the present application. Said feature is rejected for the similar rationale given for its parent claim 1 in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 7-11 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Ravindran et al. (US 10,311,645), hereinafter Ravindran.

Claim 1
“responding to a detectable input from a user during a period of time using a set of parameters to control the user experience in a known manner; measuring the response of the user as they respond at a known interaction point; adjusting the user experience in accordance with the response of the user as they respond at a known interaction point” Ravindran col.4 lines 50-67 teaches input period of time (i.e., gaze), parameters of controlling user experience (i.e., response time), and a known interaction point (i.e., gaze stability).

Claim 2
“wherein the set of parameters includes any of (1) a visual image, (2) a moving image, (3) image transitions, (4) an audio playback rate, (5) an audio message content, (6) the mechanical attributes of a physical device, (7) the positional attributes of a physical device, (8) the state of an output device and (9) an allowable user response timing parameter” Ravindran col.4 lines 50-67 teaches user response timing parameter (i.e., response time) and Ravindran col.19 lines 10-24 teaches motion output, such as sound, voice command.

Claim 3
“wherein the measuring the response includes any of the users (1) response time, (2) response accuracy, (3) speaking rate, (4) articulation rate, (5) speaking accent, (6) language, (7) dialect, (8) clarity of speech, (9) eye movement, (10) body language, (11) gesture characteristics, (12) physical movement and characteristics of moving a mouse, touch screen, track pad, keyboard keys, joystick, track ball or other input device, (13) TV remote control, (14) brain-computer interface signals, (15) virtual reality interface signals, (16) wearable technology and body sensors, (17) GPS interface signals, (18) facial expressions or (19) any characteristic associated with the signals generated via an input device” Ravindran col.2 lines 31-34 teaches eye movement.

Claim 4
“wherein the measuring the response includes measuring how long the user dwells on any particular content or aspect of the user experience” Ravindran col.4 lines 50-67 teaches input period of time (i.e., gaze).

Claim 7
“wherein the adjusting the user experience includes adjusting any of the (1) response time allowed, (2) content, (3) speaking rate, (4) articulation rate, (5) speaking accent, (6) language, (7) dialect, (8) clarity of speech, (9) gesture device characteristics, (10) characteristics of a mouse, touch screen, track pad, keyboard keys, joystick, track ball or other input device, (11) TV, mobile device or web viewing and audio content, (12) brain-computer interface output, (15) virtual reality output, (16) wearable technology and body sensor output, (17) GPS interface output, (18) facial expressions or (19) any characteristic associated with an output device” Ravindran col.19 lines 10-24 teaches characteristic of output device, i.e., motion output like sound, voice command.

Claim 8
“wherein the measuring the response and adjusting the user experience are repeated for every interaction the user
has during the entire user experience” Ravindran col.19 lines 10-24 teaches characteristic of output device, i.e., motion output like sound, voice command. The “repeated” adjusting is inherently disclosed in Ravindran.

Claim 9
“wherein parameters for adjusting the user experience that are known to work for a particular user are stored and recalled for later use by the same user” Ravindran col.19 lines 10-24 teaches characteristic of output device, i.e., motion output like sound, voice command. The “recalled for later use” adjusting is inherently disclosed in Ravindran..

Claim 10
“wherein the user is a different user but exhibits similar response characteristics to that of another user or to that of a pre-programmed user profile” Ravindran col.19 lines 10-24 teaches characteristic of output device, i.e., motion output like sound, voice command. A “different user” does not carry any patentable weight.

Claim 11
“wherein the measuring the response and adjusting the user experience patterns are stored and analyzed over time in order to optimize the user experience based on time of day, day of week, month of year, seasonal and any time period exhibiting a meaningful pattern” Ravindran col.4 lines 50-67.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Ravindran et al. (US 10,311,645), hereinafter Ravindran, and further in view of Katz et al. (US 2020/0103980), hereinafter Katz.

Claim 5
“wherein the measuring the response includes measuring the frequency with which the user experiences any particular content, or aspect of the user experience” Katz [0057] teaches gaze direction and gaze frequency.

Ravindran and Katz disclose analogous art. However, Ravindran does not spell out the “frequency” of user experiences as recited above. It is disclosed in Katz. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Katz into Ravindran to enhance its user experience adjustment functions.

Claim 6
“wherein the measuring the response includes determining patterns associated with the user while responding to the user experience” Katz [0030] teaches one or more patterns in collected sensor data, such as image data, proximity sensor data, and data from other types of sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175